Title: To Benjamin Franklin from Pieter Buyck, 11 February 1781
From: Buyck, Pieter
To: Franklin, Benjamin


Son Excellence
Gand 11. fevr. 1781
N’ayant Jamais eu L’honneur de Vous Ecrire, Je prends la Liberté de le faire dans ce moment pour Vous envoier cy inclus une lettre de Votre ami Monsr. Thomas White d’amsterdam avec qui Je fais des affaires & qui me mende d’avoir des fonds chez vous, Daignez me dire Par le retour du courier S:V:P: Si Je pourrois disposer Sur votre Excellence pour compte dudt. ami (:de qui Je vous ferai passer La permission:) a quel terme & Jusqu’a quelle Somme.
Mon Commerce S’Etend en toutes Sortes de toilleries qui se Vendent ici a present à bas Prix Si vous Voulussiez faire Speculation honnorez moi de Vos ordres Je me flate de Vous Servir mieux que Personne & Promptement.
Ou En outre Je pourrois Vous Etre de quelque utilité ayez La complaisance de disposer librement de Celui qui a L’honneur d’Etre tres respectueusement Votre tres he Serviteur
Pr: Buyck
Son Excellence
 
Addressed: A Son Excellence / Doctor franklyn / A Paris
Endorsed: Answer’d recd 14th and answer’d same day
Notation: Buyck, Gand 11. Fevr. 1781.
